DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed on 03/01/2021 and Interview on 08/26/2021.
Claims 1-3-4, 6-11, 13-14 and 16-20 are pending while claims 2, 5, 12 and 15 are canceled
Claims 1-3-4, 6-11, 13-14 and 16-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roman Tsibulevskiy (Reg. No. 61,827) on 08/26/2021.
The Application has been amended as follows:
(Currently Amended) A computer-implemented method comprising:
receiving, by a network node of a private blockchain, from a user computer, a digital event trigger associated with the private blockchain;

querying, by the network node, a block address of the private blockchain retrieving an executable coded script associated with the digital event trigger;
executing, by the network node, the executable coded script generating a first block on the private blockchain containing a digital payment token based on a set of user identifying information and a set of payment obligation information associated with the digital event trigger, wherein the digital payment token comprising a plurality of data fields of a payment obligation of a user corresponding to the set of user identifying information including an amount of payment, a currency for payment, a set of identifying information of a payee-user, the set of user identifying information, a payment period, and a status of the payment obligation, wherein the data field for the status of the payment obligation indicating an incomplete payment status when the executed coded script generates the first block on the private blockchain containing the digital payment token based on the network node executing the executable coded script;
retrieving, by the network node, a first latest valid local private blockchain of the private blockchain based upon the network node polling a first plurality of network nodes of the private blockchain using a consensus threshold;
generating, by the network node, a first block address for the first block based upon a cryptographic hash value of at least a portion of data records of a last block of the first latest valid local private blockchain;
appending, by the network node, the first block at the first block address in the first latest valid local private blockchain; 
in response to receiving an authorization from the user requesting a transfer of funds from an account of the user according to the data fields of the payment obligation of the user;
in response to receiving, by the network node, from the third party transaction server, responsive to the transaction request, a status message indicating the transfer of funds from the account of the user according to the data fields of the payment obligation of the user:
retrieving, by the network node, a second latest valid local private blockchain based upon the network node polling a second plurality of network nodes of the private blockchain using the consensus threshold;
retrieving, by the network node, the digital payment token in the first block using the first block address in a database;
updating, by the network node, the digital payment token based upon the status message from the third party transaction server to enable generating of an updated digital payment token comprising:
(a) the data fields of the payment obligation of the user, 
(b) the data field for the status of the payment obligation indicating a complete payment status, and 
(c) the digital payment token has expired;

generating, by the network node, a second block address different from the first block address for the second block based upon a cryptographic hash value of at least a portion of data records of a last block of the second latest valid local private blockchain; and
appending, by the network node, the second block containing the updated digital payment token at the second block address in the second latest valid local private blockchain.
(Cancelled)
(Previously Presented) The method of claim 1, wherein the network node receives the digital payment token in response to an output of an intelligent auto-calculation.
(Previously Presented) The method of claim 1, wherein the digital event trigger is a first digital event trigger, and further comprising:
generating, by the network node, a second digital event trigger based on the digital payment token being updated to generate the updated digital payment token.
(Cancelled)
(Previously Presented) The method of claim 1, wherein the message is a first message, and further comprising:
receiving, by the network node, from the third party transaction server, a second message indicating a second transfer of funds from the account of the user;

retrieving, by the network node, the updated digital payment token in the second block using the second block address in a database;
further updating, by the network node, the updated digital payment token based upon the second message from the third party transaction server generating a second updated digital payment token;
generating, by the network node, a third block containing the second updated digital payment token;
generating, by the network node, a third block address for the third block based upon a cryptographic hash of at least a portion of data records in the third latest valid local blockchain; and
appending, by the network node, the third block at the third block address in the third latest valid local blockchain.
(Original) The method of claim 6, wherein each of the first and second messages indicate a partial fulfilment of the payment obligation.
(Previously Presented) The method of claim 1, further comprising:
in response to the network node receiving the message indicating the transfer of funds from the third party transaction server:
retrieving, by the network node, a third latest valid local blockchain based upon the network node polling a third plurality of network nodes using the consensus threshold;

generating, by the network node, an updated transaction record block based on updating the transaction record reflecting the transfer of funds;
appending, by the network node, the updated transaction record block to the third latest valid local blockchain; and 
triggering, by the network node, a subsequent blockchain based transactions or processes based upon the update to the transaction record.
(Previously Presented) The method of claim 1, further comprising: 
transmitting, by the network node, the updated digital payment token to a user device of the user.
(Previously Presented) The method of claim 9, wherein the updated digital payment token triggers a rendering of a notification in a graphical user interface on the user device.
(Currently Amended) A system comprising:
a plurality of network nodes of a private blockchain, wherein each of the network nodes including a non-transitory storage medium storing a respective local copy of the private blockchain;
at least one of the network nodes having a processor and a non-transitory storage medium storing a set of computer readable instructions that when executed by the processor causes the processor to perform:
user computer; 
in response to receiving the digital event trigger:
querying a block address of the private blockchain retrieving an executable coded script associated with the digital event trigger;
executing the executable coded script generating a first block on the private blockchain containing a digital payment token based on a set of user identifying information and a set of payment obligation information associated with the digital event trigger, wherein the digital payment token comprising a plurality of data fields of a payment obligation of a user corresponding to the set of user identifying information including an amount of payment, a currency for payment, a set of identifying information of a payee-user, the set of user identifying information, a payment period, and a status of the payment obligation, wherein the data field for the status of the payment obligation indicating an incomplete payment status when the executed coded script generates the first block on the private blockchain containing the digital payment token based on the network node executing the executable coded script;
retrieving a first latest valid local private blockchain of the blockchain based upon polling a first plurality of network nodes of the private blockchain using a consensus threshold;
generating a first block address for the first block based upon a cryptographic hash value of at least a portion of data records of a last block of the first latest valid local private blockchain;

transmitting to a third party transaction server of a third party entity a transaction request, in response to receiving an authorization from the user, requesting a transfer of funds from an account of the user according to the data fields of the payment obligation of the user; 
in response to receiving, from the third party transaction server, responsive to the transaction request, a status message indicating the transfer of funds from the account of the user according to the data fields of the payment obligation of the user: 
retrieving a second latest valid local private blockchain based upon polling a second plurality of network nodes of the private blockchain using the consensus threshold;
retrieving the digital payment token in the first block using the first block address in a database; 
updating the digital payment token based upon the status message from the third party transaction server to enable generating of an updated digital payment token comprising:
(a) the data fields of the payment obligation of the user, 
(b) the data field for the status of the payment obligation indicating a complete payment status, and 
(c) the digital payment token has expired;
executing the executable coded script generating a second block on the private blockchain containing the updated digital payment token and superseding the first block; 
generating a second block address different from the first block address for the second block based upon a cryptographic hash value of at least a portion of data records of a last block of the second latest valid local private blockchain; and
appending the second block containing the updated digital payment token at the second block address in the second latest valid local private blockchain.
(Cancelled)
(Previously Presented) The system of claim 11, further comprising: an output of an intelligent auto-calculation, and wherein the set of computer readable instructions when executed by the processor causes the processor to further perform:
receiving the digital payment token in response to the output of the intelligent auto-calculation.
(Currently Amended) The system of claim 11, wherein the set of computer readable instructions when executed by the processor causes the processor to further perform:
on the digital payment token being updated to generate the updated digital payment token.
(Cancelled)
(Previously Presented) The system of claim 11, wherein the message is a first message, wherein the set of computer readable instructions when executed by the processor causes the processor to further perform:
receiving, from the third party transaction server, a second message indicating a second transfer of funds from the account of the user:
retrieving a third latest valid local blockchain based upon polling a third plurality of network nodes using the consensus threshold;
retrieving the updated digital payment token in the second block using the second block address in a database;
further updating the updated digital payment token based upon the second message from the third party transaction server generating a second updated digital payment token;
generating a third block containing the second updated digital payment token;
generating a third block address for the third block based upon a cryptographic hash of at least a portion of data records in the third latest valid local blockchain; and
appending the third block at the third block address in the third latest valid local blockchain.
(Original) The system of claim 16, wherein each of the first and second messages indicate a partial fulfilment of the payment obligation.
(Currently Amended) The system of claim 11, wherein in response to the processor receiving the message indicating the transfer of funds from the third party transaction server, the set of computer readable instructions when executed by the processor causes the processor to further perform: 
retrieving a third latest valid local blockchain based upon 
retrieving a transaction record from a transaction record block in the third latest valid local blockchain, wherein the transaction record is based on generating of the first block containing the digital payment token;
generating an updated transaction record block based on updating the transaction record reflecting the transfer of funds;
appending the updated transaction record block to the third latest valid local blockchain; and
triggering a subsequent blockchain based transactions or processes based upon the update to the transaction record.
(Currently Amended) The system of claim 11, further comprising:
a user device of the user, and 
wherein the set of computer readable instructions when executed by the processor causes the processor to further perform:
transmitting the updated digital payment token to the user device of the user.
(Previously Presented) The system of claim 19, wherein the updated digital payment token triggers a rendering of a notification in a graphical user interface on the user device of the user.

REASONS FOR ALLOWANCE
11The following is an Examiner’s statement of reasons for allowance:
The present invention is directed to securely generate, track, and update the statuses of payment obligations on payment token based on receiving an event triggers and payment confirmations received from third party servers and multiple transaction parties using blockchains by executing one or more smart contract to update the payment token that is appended to the blockchain of a private blockchain.
Generating and updating statuses of payment obligations based on payment confirmation received from consumers using blockchains by executing smart contract is old and well known as evident by prior art of Castinado et al. (US 2017/0132630) (Figs. 8A-B, 9A-F, 12D, 14, 16; Pars. 77, 106-107, 116, 119, 148, 163-164, 195, 201-204).
The closest prior art of Chan et al. (US 2018/0068130) disclose receiving a digital event trigger associated with a blockchain by a network node and generating a first block containing a digital payment token by the network node in response to the network node receiving the digital event trigger (Figs. 3-5; Pars. 40, 70, 73-74, 79, 85-87).
However, Castinado nor does Tran teach executing an executable coded script generating a first block on the private blockchain containing a digital payment token based on a set of user identifying information and a set of payment obligation information associated with the digital event trigger, retrieving the digital payment token in the first block using the first block address 
An additional closest art considered in prosecuting the instant Application is Zinder (US 2017/0005804) as Zinder disclose querying, by the network node block addresses of the private blockchain retrieving an executable coded script (smart contract) associated with the digital event trigger (funds transfer); executing, by the network node, the executable code script (Pars. 48-49, 54, 60, 65, 79-80, 122-124, 130, 133); generating, by the network node, a first block address for the first block based upon a cryptographic hash value of at least a portion of data records of a last block of the first latest valid blockchain (Par. 15, 54, 60, 79-80); appending, by the network node, the first block at the first block address in the first latest valid blockchain (Pars. 60-61, 79); in response to receiving, by the network node, from the third party transaction server, responsive to the transaction request, a message indicating the transfer of funds from the account of the user (Pars. 124); retrieving, by the network node, the digital payment token in the first block using the first block address stored in a database (Figs. 6, 8; Pars. 84, 87, 93); 
Therefore, the prior arts do not teach nor do the prior arts fairly suggest, singly nor in combination executing the executable coded script generating a second block on the private blockchain containing the updated digital payment token and superseding the first block; generating a second block address different from the first block address for the second block based upon a cryptographic hash value of at least a portion of data records of a last block of the second latest valid local private blockchain and appending the second block containing the updated digital payment token at the second block address in the second latest valid local private blockchain by the network node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685